SHIRLEY S. ABRAHAMSON, J.
(concurring.) I concur in the result but write separately to emphasize that one should not take the categories “substance” (equated in the majority opinion with “substantive law”) and “procedure” too seriously in applying secs. 805.13(4) and 972.10(5). The substance-procedure dichotomy is a legal term of art arising in a variety of contexts, as, for example, in deciding Erie-type questions, in deciding conflict of laws questions, and in determining whether a law should be applied retroactively. Cover and Fiss, The Structure of Procedure, pp. 47-75, 95 (1979). The statutes in issue here create another context in which the distinction is used.
As the majority recognizes, the distinction between substance and procedure is elusive. There are large, shadowy areas in which reasonable people often cannot agree whether something should be called substantive or procedural. The issue in the case at bar provides a good example of this problem. Here, the reasonable-doubt-burden-of-proof-is-on-the-state-presumption - of - innocence *192instruction1 does not fit neatly into the definitions of substantive law and procedural law which the majority adopts at pages 188 and 189. Indeed, Professors *193LaFave and Scott, upon whose definitions the majority relies, explain that the burdens of production and persuasion “are procedural in nature, but . . ; have a large substantive dimension.” LaFave and Scott, Criminal Law, sec. 8, p. 44 (1972).
Before we can label the matter before us, we should consider the values or policies served by characterizing the matter as substantive or procedural. In directing the judge to furnish the jury with written instructions providing the substantive law, the legislature obviously was trying to give the jury tools for better determining guilt or innocence. Thus instructions which a reasonable person views as “essential” to the determination of guilt or innocence (as contrasted with “housekeeping instructions,” e.g., objections of counsel, not talking to witnesses) should be considered “substantive” and furnished in writing to the jury.
The reasonable-doubt-burden-of-proof-is-on-the-state-presumption-of-innocence instruction fulfills this function: It encompasses a critical principle lying at the foundation of the administration of our criminal law and “is a prime instrument for reducing the risk of convictions resting on factual error.”2 I therefore conclude the circuit court erred in not giving the jury this instruction in writing.
As the majority intimates, circuit courts should avoid needless appellate disputes about what instructions do or do not provide substantive law by using their discretion to furnish to the jury in writing more, rather than fewer, instructions.
I am authorized to state that JUSTICE NATHAN S. HEFFERNAN joins this concurring opinion.

 The instructions which were delivered orally and which the defendant requested be given in writing are as follows:
“Now, in determining the guilt or innocence of the juvenile or of anyone else, you should scrutinize the evidence with the utmost care and caution and you should act with all the judgment, reason, prudence and discrimination that you as a person possess. If after all this scrutiny, you have a reasonable doubt in your own mind of the juvenile’s guilt, you must find him not guilty.
“The law presumes every person charged with the commission of an offense to be innocent. The law presumes that this juvenile is innocent. This presumption attends the juvenile throughout the trial and prevails at its close unless overcome by evidence which satisfies the jury of his guilt beyond a reasonable doubt. The juvenile is not required to prove his innocence. The burden of proving the juvenile guilty of every element of the crime charged is upon the State, and before you can find guilt, the State must prove to your satisfaction that that juvenile is in fact guilty beyond a reasonable doubt. If you can reconcile the evidence upon any reasonable hypothesis consistent with the juvenile’s innocence, you should do so and find him not guilty.
“Now, the term ‘reasonable doubt’ means a doubt based on reason and common sense. It is a doubt for which a reason can be given arising form a fair and rational consideration of the evidence or the lack of evidence. It means such a doubt as would cause a man of ordinary prudence to hesitate when called upon to act in a very important affair of life.
“A reasonable doubt, however, is not a doubt which is merely fanciful or speculative, such as a skeptical mind might invent or suggest. It is not a doubt, which ignores a reasonable interpretation of the evidence of which arises merely from sympathy or from fear to return a verdict of guilt. A doubt, which arises from sympathy or fear to return a verdict of guilt, is not a reasonable doubt. A reasonable doubt is not merely a doubt, such as may be conjured up in the mind of one desiring to escape the responsibility of a decision.
“While it is your duty to give the juvenile the benefit of every reasonable doubt, you are not to search for doubt. You are to search for the truth, and to give the juvenile a benefit of a reasonable doubt if it arises in your minds after you have carefully considered all the evidence that was adduced in this case.”


 In re Winship, 397 U.S. 358, 363 (1970).